UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-1453


ALTHEA MARIE HUGHES,

                    Plaintiff - Appellant,

             v.

BANK OF AMERICA,

                    Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. Henry E. Hudson, District Judge. (3:16-cv-00672-HEH)


Submitted: May 25, 2017                                           Decided: May 31, 2017


Before MOTZ, THACKER, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Althea Marie Hughes, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Althea Marie Hughes appeals the district court’s order dismissing her civil action

for failure to state a claim for relief, pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii) (2012).

We have reviewed the record and find no reversible error. Accordingly, we affirm for the

reasons stated by the district court. Hughes v. Bank of Am., No. 3:16-cv-00672-HEH

(E.D. Va. Feb. 21, 2017). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.



                                                                             AFFIRMED




                                            2